        Case 2:20-cr-00086-MAK Document 56 Filed 11/16/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                 : CRIMINAL ACTION
                                          :
                    v.                    : NO. 20-86
                                          :
 RICHARD BRYANT                           :


                                       ORDER
      AND NOW, this 13th day of November 2020, upon considering the United States’ Motion

for reconsideration (ECF Doc. No. 53) of our October 30, 2020 Order (ECF Doc. No. 46),

Defendant’s Opposition (ECF Doc. No. 54), and for reasons in the accompanying Memorandum,

it is ORDERED the United States’ Motion (ECF Doc. No. 53) is DENIED.




                                               ________________________
                                               KEARNEY, J.
